Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is relating to a process of updating food product item information. The limitation of inputting the dataset…; linking the dataset to a remote database, and updating the dataset… as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an application, a database” nothing in the claim element precludes the step from practically being performed in the mind. Furthermore, but for the “computer” language, “configuring, inputting, linking, updating…” in the context of this claim encompasses commercial interaction which is relating to methods of organizing human activity (i.e. business relation). Therefore, the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element because other than “an application, a database” which are merely generic technological elements to implement the abstract idea of updating food product information. The process is recited at a high-level of generality (i.e. data entry, link data to a remote database, update…) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to considering the additional elements in terms of being significantly more than the identified abstract idea, it is noted that the additional elements as an application and database are merely generic technological elements to implement the abstract idea of an updating food product information process. The process elements perform the generic function such as inputting dataset, linking to a remote database and updating the dataset– these additional elements are simply generic elements and thus, are not significantly more than the identified abstract idea. 
Claim 8 is a process of updating locally stored information for a food product comprising: configuring an application to receive a data set related to the food product; entering the data set into the application; generating a key identifier for the food product; configuring, entering, generating a key identifier, linking…updating…” in the context of this claim encompasses commercial interaction which is relating to methods of organizing human activity (i.e. business relation). Therefore, the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element because other than “an application, a database” which are merely generic technological elements to implement the abstract idea of updating food product information. The process is recited at a high-level of generality (i.e. data entry, link data to a remote database, update…) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
With respect to considering the additional elements in terms of being significantly more than the identified abstract idea, it is noted that the additional elements as an 
Claim 16 recites a method of updating food product information with the limitation of inputting a data set related to the food product into an application; attaching a copy of at least a portion of the data set to the food product; using a key identifier to link the application to the food product and update the copy of the at least a portion of the data set when the data set in the application is modified… as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an application” nothing in the claim element precludes the step from practically being performed in the mind. Furthermore, but for the “computer” language, “inputting, attaching a copy of at least a portion of the dataset to the food product, using a key identifier to link…, updating…” in the context of this claim encompasses commercial interaction which is relating to methods of organizing human activity (i.e. business relation). Therefore, the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

With respect to considering the additional elements in terms of being significantly more than the identified abstract idea, it is noted that the additional elements as an application and database are merely generic technological elements to implement the abstract idea of an updating food product information process. The process elements perform the generic function such as inputting dataset, attach a copy, use a key identifier to link and update the copy– these additional elements are simply generic elements and thus, are not significantly more than the identified abstract idea. 
Claims 2-7; 9-15, 17-20  are dependent on claim 1, 8, 16, respectively, it is thus rejected for the same reasons as they are directed towards further aspects of the abstract idea without providing additional elements beyond those identified in the abstract idea. Each of these claims does not add anything that would make it statutory, it merely describes that application is executed on a computer, whether dataset is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-8, 10, 12-16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US Pub No. 20110307316), in view of Broff et al. (US Pub No. 20020125313).
As per claim 1, Peters teaches a method of updating information related to a food product comprising:
configuring an application to receive a data set related to the food product (i.e. the scales 10 are used to track product sales and implement sales promotions for food products that are at risk of expiring before the entire quantity of the food product is sold, [0018]);
inputting the data set into the application (i.e. an Enter PLU field 68 for use in entering a product look-up code ... an Enter Initial Quantity field 69 for entering the initial weight or count of the food product, [0019]);
linking (i.e. Referring now to FIG. 8, an exemplary flow diagram 100 illustrates an approach for consolidating and distributing data, including the shelf life records, [0021] the data set to a remote database (i.e. each scale connected to a network 58 for communicating with one of the other scales 10 and/or for communicating with a store computer, which may be located in the store as indicated by computer 60 or at a site remote from the store as indicated by computer 62, [0017]); and
updating (i.e. This tracking enables a remaining quantity of the item to be determined and tracked (e.g., using the store computer that receives transaction data from the scales ... An automated determination can then be made (e.g., by the scale or store computer) to implement a promotional sale for the item if the item is at risk of expiring, [0018]) the data set with information form the remote database (i.e. For each transaction involving the food item, the quantity (e.g., weight or count) involved in the transaction is identified and the shelf life record for the food item is updated accordingly, [0020]; tracking subsequent transactions ... a sales promotion for the specific food product when sales promotion criteria are met, [0003]).
Peters implicitly teaches the term “link” as each scale connected to a network 58 for communicating with one of the other scales 10 and/or for communicating with a store computer, which may be located in the store as indicated by computer 60 or at a site remote from the store as indicated by computer 62, [0016].
Peters does not clearly state this term.
Broff teaches this term a database 26 is linked to processor 24 of the scanning device 2 (i.e. A database 26, containing a list of products and their associated ingredients, is also linked to processor 24 ... Database 26 will be maintained by a service provider in order to incorporate new products as they are introduced to the market, or to update the database as the ingredients of existing products are modified, [0022-0023]).


As per claim 8, Peters teaches a method of updating locally stored information for a food product comprising:
configuring an application to receive a data set related to the food product (i.e. the scales 10 are used to track product sales and implement sales promotions for food products that are at risk of expiring before the entire quantity of the food product is sold, [0018]);
entering the data set into the application (i.e. an Enter PLU field 68 for use in entering a product look-up code ... an Enter Initial Quantity field 69 for entering the initial
weight or count of the food product, [0019]);
generating a key identifier for the food product (i.e. a shelf life record is created in memory of the scale 10 and/or memory of the store computer that will be used to track the item, [0020]);
linking (i.e. each scale connected to a network 58 for communicating with one of the other scales 10 and/or for communicating with a store computer, which may be located in the store as indicated by computer 60 or at a site remote from the store as indicated by computer 62, [0017]) the data set to a remote database (i.e. This tracking enables a remaining quantity of the item to be determined and tracked (e.g., using the store computer that receives transaction data from the scales ... An automated determination can then be made (e.g., by the scale or store computer) to implement a promotional sale for the item if the item is at risk of expiring, [0018]) via the key identifier (i.e. Referring now to FIG. 8, an exemplary flow diagram 100 illustrates an approach for consolidating and distributing data, including the shelf life records, [0021]); and
using the remote database to update the data set (i.e. For each transaction involving the food item, the quantity (e.g., weight or count) involved in the transaction is identified and the shelf life record for the food item is updated accordingly, [0020]; tracking subsequent transactions ... a sales promotion for the specific food product when sales promotion criteria are met, [0003]).
Peters implicitly teaches the term “link” as each scale connected to a network 58 for communicating with one of the other scales 10 and/or for communicating with a store computer, which may be located in the store as indicated by computer 60 or at a site remote from the store as indicated by computer 62, [0016].
Peters does not clearly state this term.
Broff teaches this term a database 26 is linked to processor 24 of the scanning device 2 (i.e. A database 26, containing a list of products and their associated ingredients, is also linked to processor 24 ... Database 26 will be maintained by a service provider in order to incorporate new products as they are introduced to the market, or to update the database as the ingredients of existing products are modified, [0022-0023]).
It would have been obvious to one of ordinary skill of the art having the teaching of Peters, Broff before the effective filing date of the claimed invention to modify the system of Peters to include the limitations as taught by Broff. One of ordinary skill in the art would be motivated to make this combination in order to compare the food ingredient the user is trying to detect to a database listing the ingredients of food products in view of Broff ([0009]), as doing so would give the added benefit of efficiently updating a database in the food label scanner as new products are introduced into the marketplace and existing products are changed as taught by Broff ([0010]).

As per claim 16, Peters teaches a method of updating food product information comprising:
inputting a data set related to the food product into an application (i.e. an Enter PLU field 68 for use in entering a product look-up code ... an Enter Initial Quantity field 69 for entering the initial weight or count of the food product, [0019]);
attaching a copy of at least a portion of the data set to the food product (i.e. a shelf life record is created in memory of the scale 10 and/or memory of the store computer that will be used to track the item, [0020]);
using a key identifier to link (i.e. Referring now to FIG. 8, an exemplary flow diagram 100 illustrates an approach for consolidating and distributing data, including the shelf life records, [0021]) the application to the food product and update the copy (i.e. This tracking enables a remaining quantity of the item to be determined and tracked (e.g., using the store computer that receives transaction data from the scales ... An automated determination can then be made (e.g., by the scale or store computer) to implement a promotional sale for the item if the item is at risk of expiring, [0018]) of the at least a portion of data set when the data set in the application is modified (i.e. For each transaction involving the food item, the quantity (e.g., weight or count) involved in the transaction is identified and the shelf life record for the food item is updated accordingly, [0020]; tracking subsequent transactions ... a sales promotion for the specific food product when sales promotion criteria are met, [0003]).
Peters implicitly teaches the term “link” as each scale connected to a network 58 for communicating with one of the other scales 10 and/or for communicating with a store computer, which may be located in the store as indicated by computer 60 or at a site remote from the store as indicated by computer 62, [0016].
Peters does not seem to specifically state this term.
Broff teaches this term a database 26 is linked to processor 24 of the scanning device 2 (i.e. A database 26, containing a list of products and their associated ingredients, is also linked to processor 24 ... Database 26 will be maintained by a service provider in order to incorporate new products as they are introduced to the market, or to update the database as the ingredients of existing products are modified, [0022-0023]).
It would have been obvious to one of ordinary skill of the art having the teaching of Peters, Broff before the effective filing date of the claimed invention to modify the system of Peters to include the limitations as taught by Broff. One of ordinary skill in the art would be motivated to make this combination in order to compare the food ingredient 

As per claim 2, Peters teaches the method of claim 1, wherein the application is executed on at least one of an intelligent printer, a smart device, or a computer (i.e. a label printer and associated supply of labels, [0015]).

As per claim 3, Peters teaches the method of claim 2, wherein the data set is updated automatically according to a predetermined time interval (i.e. a method of selectively and timely promoting sale of a specific food product ... creating a shelf life record that is saved in memory, the shelf life record including the product identification information, the expiration data of the specific food product and the initial quantity, [0003]).

As per claim 4, Peters teaches the method of claim 1, wherein the data set is updated manually (i.e. Referring now to FIG. 6, the operator displays 14 of the scales 10 include a user input screen 66. FIG. 4 is an exemplary user input screen and there may be other user input screens in addition to user input screen 66, [0019]).

As per claim 5, Peters teaches the method of claim 1 further comprising the step of printing a label containing the data set (i.e. a Shelf Life Label button 80 is actuated and a shelf life label 82 is printed .. the shelf life label 82 may include an expiration day of the week 84, an expiration date 86, an expiration time 88, an item description 90 and PLU 92, [0020]).

As per claim 6, Peters teaches the method of claim 5 further comprising the step
of attaching the label to the food product (i.e. the print head 32 may be a thermal print head for use with thermally activated label stock, [0016]; each scale receives update data (e.g., price changes, etc.) via the network connection so that the scales are capable of labeling, pricing, tracking, etc. products accurately, [0017]).

As per claim 7, Peters teaches the method of claim 1, wherein the data set comprises at least one of the following with respect to the food product: (a) a list of ingredients; (b) a nutritional value breakdown; (c) a percentage of a recommended daily value; or (d) an expiration date (i.e. the term "expiration date" or "expiration data" can also include an expiration time of day, [0018]).

As per claim 10, Peters teaches the method of claim 8 further comprising the step of validating the data set (i.e. once all shelf life records have been considered .... the promotion prioritization criteria may be defined at least in part by dollar value of food product that might expire, [0024]).

As per claim 12, Peters teaches the method of claim 8 further comprising the steps of printing a label containing the data set and attaching said label to the food (i.e. the print head 32 may be a thermal print head for use with thermally activated label stock, [0016]; each scale receives update data (e.g., price changes, etc.) via the network connection so that the scales are capable of labeling, pricing, tracking, etc. products accurately, [0017]).

As per claim 13, Peters teaches the method of claim 8, wherein the key identifier is a unique identification number (i.e. As shown in FIG. 7 the shelf life label 82 may include an expiration day of the week 84, an expiration date 86, an expiration time 88, an item description 90 and PLU 92. When the shelf life label 82 is printed, [0020]).

As per claim 14, Peters teaches the method of claim 8, wherein the data set is attached to a label that is linkable to the remote database (i.e. each scale connected to a network 58 for communicating with one of the other scales 10 and/or for communicating with a store computer, which may be located in the store as indicated by computer 60 or at a site remote from the store as indicated by computer 62, [0016]).

As per claim 15, Peters teaches the method of claim 8, wherein the data set comprises one or more of the following relative to the food product: (a) a serving size; (b) an amount per serving; (c) a serving per container; (d) a calorie amount; (e) a shelf life; or (f) a weight (i.e. the shelf life label 82 is generated, [0021]; weight and price of a product being weighed, [0015]).

As per claim 19, Peters teaches the method of claim 16, wherein the application resides and is executed on at least one of an intelligent printer, a smart device, and a computer (i.e. A side portion 20 of the scale housing holds a label printer and associated supply of labels, which are dispensed through a label slot 22 in the housing, [0015]).

As per claim 20, Peters teaches the method of claim 16, wherein the data set comprises at least one of the following with respect to the food product: (a) a list of ingredients; (b) a nutritional value breakdown; (c) a percentage of a recommended daily value; or (d) an expiration date (i.e. an expiration time of day, [0018]).

Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US Pub No. 2011/0307316), in view of Broff et al. (US Pub No. 2002/0125313), as applied to claims above, and further in view of Kerth et al. (US Pub No. 2006/0277109).
As per claim 9, Peters, Broff do not seem to specifically teach the step of specifying an update frequency.
Kerth teaches this limitation (i.e. The update frequency can be determined by the retail store manager, other designated individual, automatically determined based on industry/product type, [0019]; food products, [0016]).
It would have been obvious to one of ordinary skill of the art having the teaching of Peters, Broff, Kerth before the effective filing date of the claimed invention to modify the system of Peters, Broff to include the limitations as taught by Kerth. One of ordinary 

As per claim 17, Peters, Broff do not seem to specifically teach the method of claim 16 further comprising the step of creating data log of updates.
Kerth teaches this limitation (i.e. The update frequency can be determined by the retail store manager, other designated individual, automatically determined based on industry/product type, [0019]; food products, [0016]).
It would have been obvious to one of ordinary skill of the art having the teaching of Peters, Broff, Kerth before the effective filing date of the claimed invention to modify the system of Peters, Broff to include the limitations as taught by Kerth. One of ordinary skill in the art would be motivated to make this combination in order to determine the update frequency in view of Kerth ([0019]), as doing so would give the added benefit of easily calculating and updating the minimum and maximum price of perishable items exceeding a certain value (e.g., those with RFID tags attached) as taught by Kerth ([0019]).

Claims 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US Pub No. 2011/0307316), in view of Broff et al. (US Pub No. , as applied to claims above, and further in view of Salerno et al. (US Pub No. 2014/0204401).
As per claim 11, Peters, Broff do not seem to specifically teach the step of reviewing the data set for accuracy.
 Salerno teaches this limitation (i.e. This allows the user to review products to be prepared or inspect products that have been prepared, [0076]).
It would have been obvious to one of ordinary skill of the art having the teaching
of Peters, Broff, Salerno before the effective filing date of the claimed invention to modify the system of Peters, Broff to include the limitations as taught by Salerno. One of ordinary skill in the art would be motivated to make this combination in order to store the list of printed product rotation labels and monitor the list when the products reach their expiration time in view of Salerno ([0014]), as doing so would give the added benefit of determining whether food products on which labels are placed have reached their expiration time and should be discarded as taught by Salerno ([0038]).

As per claim 18, Peters, Broff do not seem to specifically teach the method of claim 16 further comprising the step of creating a transactional log for the food product.
Salerno teaches this limitation (i.e. the device logs the product information into a Label log file in block 33 and onto the SD Card 4. The block 140 is the start of the function that checks to see if it is time to send log files to a web server, [0081]).
It would have been obvious to one of ordinary skill of the art having the teaching of Peters, Broff, Salerno before the effective filing date of the claimed invention to modify the system of Peters, Broff to include the limitations as taught by Salerno. One of .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MIRANDA LE/           Primary Examiner, Art Unit 2153